DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Katase (US 2005/0016550).
	The Katase reference discloses an electronic cigarette comprising a cartridge 21 including a substance to be released by a release device 14 with associated heating element 20 (see paragraph [0080]), a light device 32, a controller 28, and a power source 26, wherein the light device is configured to vary a level intensity based on an amount of airflow sensed or detected passing between an inlet opening (i.e. hole) and an outlet opening (i.e. hole) by gas quantity sensor 19 (see also paragraph [0098]).  Applicant’s attention is further directed to paragraph [0108] where it is disclosed that the amount of droplets generated by release device 14 is variable and based upon the quantity of gas sensed by gas quantity sensor 19 upon inhalation by a user to simulate use of a real smoking article or cigarette.  Furthermore, if Applicant takes issue over the Office’s interpretation of releasing a variable amount of substance, the claims are broad enough that the mere actuation of releasing a substance (i.e. on/off switching of a heating element thus essentially varying the power provided to the heating element at least between zero and full power) would at least dispense a variable amount of substance between zero and a full amount that would be proportional to the inhalation of a user.  
	In regard to claims 3 and 17, see housing proximate reference numeral 20 in Figure 2.
	In regard to claims 4, 11 and 18, see paragraph [0098].
	In regard to claims 5, 12, 19 and 20, see paragraphs [0104] and [0105].
	In regard to claims 6 and 13, see radio interface disclosed in paragraph [0105].
	In regard to claims 7, 8 and 15, see also paragraph [0079].
	In regard to claim 10, see Fig 2 where a first end is proximate reference numeral 32 and a second end is proximate reference numeral 4.
	In regard to claim 16, see paragraph [0098].
	In regard to claim 14, the sensed quantity by sensor 19 would be proportional to the rate in which gas flows through the sensor.

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. In regard to Applicant’s repeated argument that Katase fails to disclose the now claimed subject matter that the power source is configured to vary an amount of the power provided to the heating element based on the amount of airflow, Applicant’s attention is again directed to paragraph [0108] where it is disclosed that the amount of droplets generated by release device 14 is variable and based upon the quantity of gas sensed by gas quantity sensor 19 upon inhalation by a user to simulate use of a real smoking article or cigarette.  Furthermore, if Applicant takes issue over the Office’s interpretation of releasing a variable amount of substance, the claims are broad enough that the mere actuation of releasing a substance (i.e. on/off switching of a heating element thus essentially varying the power provided to the heating element at least between zero and full power) would at least dispense a variable amount of substance between zero and a full amount that would be proportional to the inhalation of a user.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649